Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 28, 2021                                                                                    Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                           David F. Viviano
  160958-9(112)                                                                                        Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
                                                                                                        Elizabeth M. Welch,
  DENISHIO JOHNSON,                                                                                                   Justices
            Plaintiff-Appellant,
                                                                     SC: 160958
  v                                                                  COA: 330536
                                                                     Kent CC: 14-007226-NO
  CURT VANDERKOOI, ELLIOT BARGAS,
  and CITY OF GRAND RAPIDS,
             Defendants-Appellees.
  ________________________________________

  KEYON HARRISON,
           Plaintiff-Appellant,
                                                                     SC: 160959
  v                                                                  COA: 330537
                                                                     Kent CC: 14-002166-NO
  CURT VANDERKOOI and CITY OF GRAND
  RAPIDS,
             Defendants-Appellees.
  ________________________________________/

          On order of the Chief Justice, the motion of plaintiffs-appellants to extend the time
  for filing their brief on appeal is GRANTED. The brief will be accepted as timely filed if
  submitted on or before May 21, 2021.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   April 28, 2021

                                                                               Clerk